Citation Nr: 0534972	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  99-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, formerly claimed as entitlement to service 
connection for pneumonia, to include as secondary to 
inservice asbestos exposure.  

2.  Entitlement to service connection for bladder cancer, to 
include as secondary to inservice asbestos exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1948 to October 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In December 2000 and June 2003, the 
Board remanded these matters for further development and 
adjudicative action.  The RO most recently affirmed the 
previous denial in June 2005.  The appeal continues.  

As noted on the title page of this decision, the issue of 
entitlement to service connection for a respiratory disorder 
was previously claimed as entitlement to service connection 
for pneumonia.  For purposes of clarity, the issue has now 
been reclassified to include all respiratory disorders.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish a nexus between the veteran's military service and 
his currently diagnosed respiratory disorder, COPD, to 
include asbestos exposure.  

2.  The competent medical evidence establishes that the 
veteran's cancer of the bladder was first manifested many 
years after service.  The competent medical evidence does not 
establish that the veteran's cancer of the bladder is 
causally related to any event of service, to include asbestos 
exposure.  




CONCLUSIONS OF LAW

1.  A respiratory disorder, COPD, was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303 (2005).  

2.  Cancer of the bladder was not incurred in or aggravated 
by active service, nor is it presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in December 2002, as well as by the discussions 
in the rating decisions, statement of the case, and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
reopen a previously denied claim, establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in December 2002 and a SSOC in January 
2003, both of which included the VCAA laws and regulations.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in December 2002, his claim was readjudicated based 
upon all the evidence of record as evidenced by the SSOCs in 
January 2003 and June 2005.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues on appeal.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims. VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure. M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO, in effect, 
complied with these procedures.  The RO requested information 
from the service department as to inservice asbestos exposure 
and information was provided in this regard.  Therefore, VA 
has satisfied its duty to assist the veteran in developing 
this claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Service connection

The veteran contends that he developed bladder cancer and 
pneumonia due to an exposure to asbestos while serving the 
Navy.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as cancer 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records show treatment for respiratory and 
urinary problems.  Specifically, the veteran was treated for 
pneumonitis in October 1948 and urethritis due to gonococci 
bacteria in January 1950.  Chest X-ray in August 1950 was 
negative.  The veteran's October 1951 separation examination 
showed normal findings for the lungs and genitourinary 
system.

Post service private records show that the veteran was seen 
for left flank pain in July 1993.  X-ray showed a 
questionable persistent defect in the right side of the 
bladder.  A November 1994 pathology report shows a final 
diagnosis of bladder, trigone, biopsy: fragment of bladder 
mucosa showing urothelial hyperplasia and Brunn's nest with 
cystic changes.  Records from 1996 reflect that he was noted 
to have a bladder tumor, and it was resected in a March 1996 
operation.  

VA treatment records from 1998 essentially show treatment for 
other conditions, but it was noted that the veteran's medical 
history included bladder cancer.  Private records dated in 
2001 and 2002 show that the veteran was seen for an apparent 
kidney stone and was treated for heart disease following a 
myocardial infarction in October 2002.  

Service personnel records reflect that the veteran served 
aboard the U.S.S Coolbaugh from 1949 to 1951.  In his 
statements and hearing testimony he alleged that he slept 
underneath pipes that were covered in asbestos while aboard 
this ship.

Naval Records show the duties of a seaman during the time of 
the veteran's service included maintaining the ship's 
compartments, decks, machinery and equipment.  The Navy's 
response to a January 2001 request for records of asbestos 
exposure reflects that there is no way of determining the 
extent of asbestos exposure the veteran may have had during 
his active naval service.  However the general specifications 
for ships during the time he was serving were noted to have 
required heated surfaces to be covered with insulation and 
that it was highly probable that such insulation was 
asbestos.  Items to be covered included piping, flanges, 
valves, fittings, machinery, boilers and heaters.  The Navy 
confirmed that the veteran's occupation was as a seaman.  The 
probability of exposure due to asbestos was minimal, but a 
positive statement that the veteran was or was not exposed 
could not be made.

Additional records reflect that the veteran's post service 
employment included work as an electronics technician.  

As to the 2002 respiratory exam, the typewritten report 
reflects that the spirometry was suboptimal due to 
inconsistent patient effort.  The test revealed a moderate 
reduction in the forced vital capacity (FVC) and a normal 
forced expiratory volume (FEV)1/FVC which suggested a 
restrictive ventilatory dysfunction was present.  Additional 
pulmonary function testing in May 2002 was interpreted as 
showing spirometry that was within normal limits.  Following 
administration of a bronchodilator, there was no significant 
improvement in the FEV1 compared to testing in September 
2001.  There had been no significant change in FEV1 and FVC.  

Moreover, the February 2002 respiratory examination included 
a chest X-ray which noted that there were calcified pleural 
plaques which might be due to asbestos exposure, but it was 
further noted that no current respiratory disability could be 
determined without further testing.  A June 2002 follow up 
indicated that the additional pulmonary exercise testing 
could not be completed due to the veteran having experienced 
unspecified dizziness that required testing to stop.  Since 
this incident the veteran is noted to have received treatment 
for heart disease through November 2002, as shown in the 
additional records from a private facility.  

The typewritten report of the 2002 GU exam reflects that the 
veteran received his genitourinary care elsewhere and no 
notes indicating his interval care were at the VA.  The 
examiner noted that the veteran gave a history of developing 
hematuria in 1994 with negative biopsy.  In 1996, he was 
found to have a 5 mm bladder tumor that was resected.  He had 
had no recurrence and urinalysis was negative.  The veteran 
might have passed a stone 3 years ago but he passed it.  
Current examination was unremarkable and urinalysis was 
negative.  The examiner noted that there were no active GU 
issues.  The major issue was a history of a very small 
bladder lesion in 1996.  The examiner opined that he did not 
think that this was an asbestos or service-connected problem 
but added that it was always difficult to make 100 percent 
definitive conclusions in such instances when asked if 
something "could have" caused something else.  In a later 
statement, the examiner noted that he had reviewed the 
veteran's claims file.  

Further respiratory tests and evaluation were obtained in May 
2004.  The examiner noted that the claims file was reviewed, 
and the veteran's medical history was summarized.  This 
included the fact that the veteran had smoked cigarettes in 
the past but had quit 15 years earlier.  The VA examiner 
assessed that the available evidence, to include chest X-ray, 
computerized scan (CT) of the chest, and pulmonary function 
tests, showed pulmonary symptoms which were consistent with 
COPD which were due to cigarette smoking and coronary artery 
that was status post angioplasty with resolution of cardiac 
related symptoms.  The examiner noted that asbestos could 
have a long latent period.  However, while exposure to 
asbestos was present by history, there was no evidence that 
clinical asbestosis was currently present.   

As noted above, the veteran alleges that his duties in the 
Navy caused him to undergo exposure to asbestos; lead-based 
paint exposure (lead based grinding dust); acetone exposure 
and other chemicals.  He provided copies of photos of the 
ship that he served on during service.  There is no evidence 
contradicting the veteran's assertions of exposure, and his 
assertions are potentially consistent with his service duty 
as a seaman.  Based on this evidence, exposure to asbestos 
during service is plausible.  See McGinty, supra.

However, the Board finds that the evidence shows that the 
veteran's currently diagnosed respiratory disorder, COPD, and 
his bladder cancer were not manifested until more than 40 
years after service.  Moreover, the preponderance of the 
competent medical evidence does not demonstrate that these 
conditions are related to asbestos exposure and/or any other 
event in service.  

While the veteran was treated during service for respiratory 
and urinary problems, no lung or GU residuals were noted in 
his treatment records, to include at time of service 
separation.  More than 50 years later, he complained of 
respiratory problems for which COPD has now been diagnosed.  
Additionally, the record reflects that a small cancerous 
lesion on the bladder was found in the mid 1990s for which he 
underwent resection.  What the record does not include is any 
medical evidence of a relationship of these disabilities 
which were first manifested 40 years after service and any 
incident of service.  The record also includes opinions that 
currently diagnosed COPD and bladder cancer from 1996 were 
not the result of exposure to asbestos during service.  The 
Board notes that these conclusions were reached after 
examination of the veteran and review of the claims file.  As 
there are no competent medical opinions to the contrary, the 
Board must deny the veteran's claims of service connection 
for a respiratory disorder and bladder cancer.  

In so holding, the Board notes that the veteran's personal 
opinion that his respiratory problems and his bladder cancer 
are related to event(s) in service including asbestos 
exposure, while well intentioned, may not be considered as 
competent to establish the requisite nexus to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
fails to find any competent evidence that symptoms associated 
with his COPD or his bladder cancer are of service origin, to 
include as a result of asbestos exposure.  There is no doubt 
of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

1.  Entitlement to service connection for pneumonia, to 
include as secondary to inservice asbestos exposure, is 
denied.  

2.  Entitlement to service connection for bladder cancer, to 
include as secondary to inservice asbestos exposure, is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


